DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3, 6, 10, 14, and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Graham et al (US 2005/0035591).
Graham et al. shows a heat exchanger 1 comprising:  a shell 30; a shell side inlet and a shell side outlet (see the marked-up Fig. 1 below and [0034]); a shell side inlet and a shell side outlet (see marked-up Fig. 1 below and [0034]; a plurality of tubes 2; a distribution assembly (the flange of part 6, wherein the assembly distributes a fluid through the tubes 2 and is therefore a distribution assembly); an inlet tube sheet 10 and an outlet sheet 10 (see Fig. 1); and an insulation tube sheet 60; wherein the insulation tube sheet 60 is arranged between the distributor assembly and the outlet tube sheet (see marked-up Fig. 1 below) and Figs. 2 and 3) to create an insulation space therebetween (the space occupied by the insulation tube sheet 60); and the tubes are fitted inside the shell (in channels 28) between the distributor assembly and the outlet tube sheet (the tube sheet on the right side of Fig. 1) and are in fluid communication with the tube side inlet through the distributor assembly and the tube side outlet (since the fluid flows from the left end to the right end of the heat exchanger).   Regarding claim 3, the shell side inlet allows the ingress and the shell side outlet allows the egress of the shell side stream; and the tube side inlet allows the ingress and the tube side outlet allows the egress of the tube side stream [0034].  The tubes are arranged in parallel inside the heat exchanger (see Fig. 1) as recited in claim 6.  The heat exchanger is a one-stage heat exchanger as recited in claim 10.  Regarding claim 14, the inlet tube sheet is in the shell side.  Regarding claim 16, the distribution assembly is a distributing plate with multiple holes.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 4, 5, 7-9, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the insulation tube sheet at the most effective location along the heat exchanger.  Regarding claim 5, it would also have been obvious that the heat exchanger of Graham et al. can operate using a liquid stream.  Regarding claim 7, it would have been obvious to one having ordinary skill in the art that the insulation space would have a vent nozzle to allow the circulation of the fluid within the heat exchanger and the insulation space can be filled with air as the insulation 60 as recited in claim 8.  The one or more fluid aiding inlet as recited in claim 9 would have been a matter of design choice since fluid already enters the heat exchanger.  Regarding claim 12, it would have been obvious to one having ordinary skill in the art the insulation tube sheet would be made of heat resistant material since the device is a heat exchanger, and the material being Teflon as recited in claim 13 would have been a matter of design choice since Teflon is know as a heat resistant material.  The addition of one or more baffle as recited in claim 15 would have been a matter of design choice since the heat exchanger will still carry out intended tasks with the addition of one or more baffles.  The diameter of the holes as recited in claim 17 would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art.  Regarding claim 18, since the heat exchanger comprises a plurality of tubes, the tubes being laid out on a square pitch would have involved a mere change in the arrangement of parts which is recognized as being within the level of ordinary skill in the art.

    PNG
    media_image1.png
    839
    758
    media_image1.png
    Greyscale

Allowable Subject Matter
6.	Claims 2, 11, 24, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Stafford et al. is pertinent to the Applicant’s invention.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763